Citation Nr: 1817075	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  05-14 959	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Michael G. Smith, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from May 1971 to February 1992.

He served in Saudi Arabia and his awards and decorations included the Joint Service Commendation Medal, Army Achievement Medal, National Defense Service Medal, and Southwest Asia Service Medal with two Bronze Service Stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In March 2006 and September 2017, the Veteran testified at Board hearings conducted before two different Veterans Law Judges.  In this regard, the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of Veterans Law Judges.  See 38 U.S.C. § 7102 (2012); 38 C.F.R. § 20.707 (2017).  The Veteran, through counsel, has waived his right to a third hearing before the Board.  

The Board issued a decision in June 2008 in which it determined that service connection was not warranted for PTSD.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2009, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a Joint Motion for Remand (JMR).

The Board issued a second decision in February, again denying service connection for PTSD.  That decision was vacated by the Court in June 2010 and the Veteran's claim was remanded for action consistent with the directives of another JMR.
This matter has been remand by the Board numerous times, including most recently in July 2017 to afford the Veteran a second Board hearing.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's acquired psychiatric disorder, to include PTSD, is related to his active duty service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an award of service connection for an acquired psychiatric disorder, to include PTSD are met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board finds that the evidence of record supports a grant of service connection for an acquired psychiatric disorder, to include PTSD.  First, there is evidence of a current disability in that numerous medical records reflect that the Veteran has been diagnosed with PTSD.  See, e.g., July 2007 VA examination, December 2009 opinion of Dr. J.R.M., 

Second, the Board finds that the next element of service connection is met here insofar as in its October 2016 remand, the Board acknowledged the existence of a verified in-service stressor; a verified incident in which the Veteran suffered a broken mandible.  Additionally, the Board notes that, although ultimately finding that the Veteran's symptoms do not meet the diagnostic criteria for PTSD, a June 2012 VA examiner found that the Veteran had numerous stressors that were both adequate to support a diagnosis of PTSD and were related to his fear of hostile military or terrorist activities.  

Third, the Board finds that the evidence is at least in equipoise as to whether there is an etiological relationship between the Veteran's acquired psychiatric disorder and service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107(b).  Although there is some evidence against the claim, the Board finds that a December 2009 private psychologist opinion is competent, probative evidence indicating that the Veteran's psychiatric disorder, to include PTSD is at least as likely as not the result of his service.  Additionally, the Board notes that the most recent VA medical opinion of record, while providing a negative nexus opinion, nevertheless found that the December 2009 private opinion was "consistent with the totality of the Veteran's records."  The Board finds that this opinion further supports the application of the benefit-of-the-doubt rule in this case.  

Upon weighing the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran has a diagnosis of an acquired psychiatric disorder, to include PTSD, which is due to his stressors experienced in service.    The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for an acquired psychiatric disorder, to include PTSD is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is granted. 


____________________________                   __________________________
              JOHN J. CROWLEY		                     BETHANY L. BUCK
             Veterans Law Judge                                           Veterans Law Judge
          Board of Veterans' Appeals                              Board of Veterans' Appeals


______________________________________
ANTHONY C. SCIRÉ, JR.
	Veterans Law Judge, 
                                             Board of Veterans' Appeals


Department of Veterans Affairs


